Title: From Thomas Jefferson to Joseph Carrington Cabell, 16 May 1824
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


Dear Sir
Monticello
May 16. 24.
Your favor of the 5th from Williamsburg has been duly received, and presents to us a case of pregnant character, admitting important issues, and requiring serious consideration and conduct. yet I am more inclined to view it with hope than dismay. it involves two questions. 1. shall the College of Wm. & Mary be removed? 2. to what place? as to the first I never doubted the lawful authority of the legislature over the College, as being a public institution, endowed from the public property, by the public agents for that function, and for public purposes. some have doubted this authority without a relinquishment of what they call a vested right, by the body corporate. but as their voluntary relinquishment is a circumstance of the case, it is relieved from that doubt. I certainly never wished that my venerable Alma mater should be disturbed. I considered it as an actual possession of that antient and earliest settlement of our forefathers, and was disposed to see it yielded as a courtesy, rather than taken as a right. they however are free to renounce a benefit, and we to receive it. had we dissolved it on the principle of right, to give a direction to it’s funds more useful to the public, the Professors, altho’ their chartered tenure is during pleasure only, might have reasonably expected a Vale of a year or two’s salary, as an intermediate support until they could find other employment for their talents. and notwithstanding that their abandonment is voluntary, this should still be given them. on this 1st question I think we should be absolutely silent and passive, taking no part in it until the old institution is loosened from it’s foundation, and fairly placed on it’s wheels.2. on the 2nd question, to what place shall it be removed? we may take the field boldly. Richmond it seems claims it, but on what ground of advantage to the public? when the professors, their charter and funds shall be translated to Richmond, will they become more enlightened there than at the old place? will they possess more science? be more capable of communicating it? or more competent to raise it from the dead, in a new seat, than to keep it alive in the antient one? or has Richmond any peculiarities more favorable for the communication of the sciences generally than the place which the legislature has preferred and fixed on for that purpose? this will not be pretended. but it seems they possess advantages for a Medical school. let us scan them. Anatomy may be as completely taught at the University as at Richmond. the only subjects of dissection which either place can count on  are equally acquirable at both. and as to Medicine, whatever can be learnt from Lectures or books, may be taught at the University of Virginia as well as at Richmond, or even at Baltimore, Philadelphia, New York or Boston, with the inestimable additional advantage of acquiring at the same time the kindred sciences by attending the other schools. but Richmond thinks it can have a Hospital which will furnish subjects for the Clinical branch of Medicine. the classes of people which furnish subjects for the hospitals of Baltimore, Philadelphia, N. York and Boston do not exist at Richmond. the shipping constantly present at those places furnish many patients. is there a ship at Richmond? the class of white servants in those cities which is numerous and pennyless, and whose regular resource in sickness is always the hospital, constitutes the great body of their patients. this class does not exist at Richmond. the servants there are slaves, whose masters are by law obliged to take care of them in sickness as in health, and who could not be admitted into a hospital. these resources then being null, the free inhabitants alone remain for a hospital at Richmond. and I will ask how many families in Richmond would send their husbands, wives or children to a hospital, in sickness? to be attended by nurses hardened by habit against the feelings of pity, to lie in public rooms, harrassed by the cries and sufferings of disease under every form, alarmed by the groans of the dying, exposed as a corpse, to be lectured over by a clinical professor, to be crouded and handled by his students to hear their case learnedly explained to them, it’s threatening symptoms developed, and it’s probable termination  foreboded? in vindication of Richmond I may surely answer that there is not in the place, a family so heartless, as, relinquishing their own tender cares of a child or parent, to abandon them in sickness to this last resource of poverty. for it is poverty alone which peoples hospitals; and those alone who are on the charities of their parish would go to their hospital. have they paupers enough to fill a hospital? and sickness enough among these? one reason alleged for the removal of the college to Richmond is that Williamsburg is sickly, and Richmond healthy. the latter then being little sickly, is happily little apt for the situation of a Hospital. No, Sir; Richmond is no place to furnish subjects for Clinical lectures. I have always had Norfolk in view for this purpose. the climate, and Pontine country around Norfolk render it truly sickly in itself. it is moreover the rendezvous not only of the shipping of commerce, but of the vessels of the public navy. the U.S. have there a hospital already established, and supplied with subjects from these local circumstances. I had thought, and have mentioned to yourself and our colleagues, that when our Medical school has got well under way, we should propose to the federal government the association with that establishment, and at our own expense, of the Clinical branch of our Medical school, so that our Students, after qualifying themselves with the other branches of the Science here, might complete their course of preparation by attending clinical lectures for 6. or 12. months at Norfolk.But Richmond has another claim, as being the seat of Government. the indisposition of Richmond towards our University has not been unfelt. but would it not be wiser in them to rest satisfied with  the government and their local Academy? can they afford, on the question of a change of the seat of government, by hostilising the middle counties, to transfer them from the Eastern to the Western interest? to make it their interest to withdraw from the former that ground of claim, if used for adversary purposes? with things as they are let both parties remain content and united.If then William & Mary is to be removed, and not to Richmond can there be two opinions how it’s funds may be directed to the best advantage for the public? when it was found that that Seminary was entirely ineffectual towards the object of public education, and that one on a better plan, and in a better situation, must be provided, what was so obvious as to employ for that purpose the funds of the one abandoned, with what more would be necessary to raise the new establishment? and what so obvious as to do now, what might reasonably have been done then? by consolidating together the institutions and their funds? the plan sanctioned by the legislature required for our University ten professors. but the funds appropriated will maintain but eight, and some of these are consequently overburthened with duties. the hundred thousand dollars of principal which you say still remains to Wm. & Mary, by it’s interest of 6000.D. would give us the two deficient professors with an annual surplus for the purchase of books. and certainly the legislature will see no public interest, after the expense incurred on the new establishment, in setting up a rival in the city of Richmond; they cannot think it better to have two institutions crippling one another, than one of healthy powers, competent to that highest grade of instruction, which neither with a divided support, could expect to attain.Another argument may eventually arise in favor of consolidation. the contingent gift, at the late session, of 50.MD. for books and apparatus, shews a sense in the legislature that those objects are still to be provided. if we fail in obtaining that sum, they will feel an incumbency to provide it otherwise. what so ready as the derelict capital of Wm & Mary, and the large library they uselessly possess? should that College then be removed I cannot doubt that the legislature, keeping in view it’s original object, will consolidate it with the University.But it will not be removed. Richmond is doubtless in earnest. but that the Visitors should concur is impossible. the Professors are the prime movers, and do not mean exactly what they propose. they hold up this raw head and bloody bones in terrorem to us, to force us to receive them into our institution. men who have degraded and foundered the vessel whose helm was intrusted to them, now want to force their incompetence on us. I know none of them personally but judge of them from the fact, and the opinion I hear from every one acquainted with the case, that it has been destroyed by their incompetence and mismanagement. until the death of Bishop Madison it kept at it’s usual stand of about eighty students. it is now dwindled to about twenty; and the professors acknowledge that on opening our doors, theirs may be shut. their funds in that case would certainly be acceptable and salutary to us. but not with the incubus of their Faculty. when they find that their feint gives us no alarm, they will retract, will recall their Grammar school, make their College useful as a sectional school of preparation for 
the University, and teach the languages, surveying, navigation, plane trigometry, and such other elements of science as will be useful to many whose views do not call for an University education.I will only add to this long letter an opinion that we had better say as little as we can on this whole subject. give them no alarm. let them petition for the removal, let them get the old structure completely on wheels, and not till then put in our claim to it’s reception. I shall communicate your letter, as you request, to Mr Madison, and with it this answer. why can you not call on us on your way to Warminster and make this a subject of conversation? with my devoted respects to Mrs Cabell, assure her that she can be no where more cordially received than by the family of Monticello. and the deviation from your direct road is too small to merit consideration. ever and affectionatelyYour friend and servant.Th: JeffersonP.S. May 23. your letter and this answer have been communicated to mr Madison. I inclose you his answer which be so good as to return to me